                        IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF OREGON

                                    MEDFORD DIVISION



KEVIN KAUFFMAN,                                                      Civ. No. 1:19-cv-01240-MC

                      Plaintiff,                                      OPINION & ORDER
              v.

SUSAN E. AVERSA ORREGO;
YOGURT HUT LLC

                  Defendants.
_______________________________________

McSHANE, District Judge.

       This matter comes before the Court on Defendants Susan E. Aversa Orrego and Yogurt

Hut LLC’s Motion for Summary Judgment. ECF No. 13. Summary judgment is premature at this

time and so the Motion is DENIED with leave to refile in ninety (90) days at the close of limited

discovery.

                                       BACKGROUND

       Plaintiff Kevin Kauffman, proceeding pro se, alleges that he applied for a job at the Yogurt

Hut in February 2018 and was told that he was “too old” to work at the Yogurt Hut.

       Defendant Susan E. Aversa Orrego is a member of Defendant Yogurt Hut, LLC (the

“LLC”), which owns and operates three Yogurt Hut locations in Jackson and Josephine Counties.

Aversa Orrego Aff. ECF No. 14. In 2017 and 2018, the LLC had a maximum of sixteen employees

on any working day, most of whom were part-time and assigned to one of the LLC’s three Yogurt




Page 1 –OPINION & ORDER
Hut restaurants. Id. “At no time from 2017 until the present has Yogurt Hut LLC had twenty (20)

employees at the same time.” Id.

       A second company, Yogurt Hut AV Limited Partnership (the “Limited Partnership”), owns

a fourth Yogurt Hut location in Medford, Oregon. Aversa Orrego Supp. Aff. ECF No. 19. The

LLC is the general partner in the Limited Partnership, along with six limited partners. Id. The

Limited Partnership has its own employees, payroll, and employer identification number. Id. The

Limited Partnership files its own tax returns and has its own worker’s compensation coverage,

liability insurance policy, and bank accounts. Id. In 2017 and 2018, the Limited Partnership

employed a maximum of eight employees on any working day. Id. As with the LLC, most of the

Limited Partnership’s employees were part-time and worked at the Limited Partnership’s single

restaurant. Id. Some employees worked for both the LLC and the Limited Partnership “to

accommodate temporary variations in staffing needs at each of the four locations.” Id.

       The employee who allegedly told Plaintiff he was “too old” was employed by the LLC to

work at the Yogurt Hut restaurant in Ashland, Oregon, in 2017 and 2018. Aversa Orrego Supp.

Aff.

                                     LEGAL STANDARDS

       Summary judgment is appropriate if the record shows that “there is no genuine dispute as

to any materials fact and the [moving party] is entitled to judgment as a matter of law.” Fed. R.

Civ. P. 56(a). Substantive law on an issue determines the materiality of a fact. T.W. Elec. Servs.,

Inc. v. Pac. Elect Contractors Ass’n, 809 F.2d 626, 630 (9th Cir. 1987). Whether the evidence is

such that a reasonable jury could return a verdict for the nonmoving party determines the

authenticity of the dispute. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986).




Page 2 –OPINION & ORDER
        The moving party has the burden of establishing the absence of a genuine issue of material

fact. Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986). If the moving party shows the absence

of a genuine issue of material fact, the nonmoving party must go beyond the pleadings and identify

facts which show a genuine issue for trial. Id. at 324.

        Special rules of construction apply when evaluating a summary judgment motion: (1) all

reasonable doubts as to the existence of genuine issues of material fact should be resolved against

the moving party; and (2) all inferences drawn from the underlying facts must be viewed in the

light most favorable to the nonmoving party. T.W. Elec., 809 F.2d at 630-31.

                                          DISCUSSION

        Plaintiff brings a claim for violation of the Age Discrimination in Employment Act, 29

U.S.C. § 623(a)(1) (“ADEA”). Defendants move for summary judgment on the basis that neither

Defendant is an “employer” within the meaning of the ADEA. Plaintiff seeks to defer resolution

of the present motion until discovery can take place.

   I.      “Employer” under the ADEA

        Defendants contend that neither Aversa Orrego nor the LLC are employers as the term is

defined in the ADEA. In relevant part, the ADEA defines an “employer” as

         [A] person engaged in an industry affecting commerce who has twenty or more
        employees for each working day in each of twenty or more calendar weeks in the
        current or preceding calendar year. . . . The term also means (1) any agent of such
        a person . . .

29 U.S.C. § 630(b).

        Defendants have submitted evidence that between January 2017 and April 2018 the LLC

employed between twelve and sixteen people. Aversa Orrego Aff. Ex. 1.

        Plaintiff has objected, arguing no discovery has taken place and that there is a question of

fact with respect to how many businesses and employees are involved in this case. Kauffman Aff.



Page 3 –OPINION & ORDER
Exs. A, B. ECF No. 17. Based on this, the Court infers that Plaintiff is arguing that the LLC and

the Limited Partnership are an integrated employer and should be considered in the aggregate when

assessing ADEA liability.     With respect to the combination of the LLC and the Limited

Partnership, the Ninth Circuit has “adopted a four-part test to determine whether two employing

entities constitute a single employer” for purposes of the ADEA. Herman v. United Brotherhood

of Carpenters and Joiners of Am., Local Union No. 971, 60 F.3d 1375, 1383-84 (9th Cir. 1995);

Dodge v. JCIL Enters., Inc., Civ. No. 1:15-cv-00924-CL, 2016 WL 4211895, at *6 (D. Or. Aug.

9, 2016).   The factors to be considered are (1) inter-relation of operations; (2) common

management; (3) centralized control of labor relations; and (4) common ownership or financial

control. Herman, 60 F.3d at 1383.

       These factors are borrowed from the FLMA “integrated employer test,” which provides

that “[w]here this test is met, the employees of all entities making up the integrated employer will

be counted in determining employer coverage and employee eligibility.”               29 C.F.R. §

825.104(c)(2); see also Dodge, 2016 WL 4211895, at *6 (Noting that, despite the differences

between the FMLA and the ADEA, “courts have consistently relied upon the Department of

Labor’s integrated employment test, described above, to determine employer status under the

ADEA.”). “A determination of whether or not separate entities are an integrated employer is not

determined by the application of any single criterion, but rather the entire relationship is to be

reviewed in its totality.” 29 C.F.R. § 825.104(c)(2). Among the relevant factors are “whether the

two enterprises have substantially identical management, common offices, interchange of

employees, customer supervision, common bank accounts, payroll and ownership.” Royer v. CNF

Transp., Inc., No. CV 03-965-HA, 2004 WL 1592561, at *4 (D. Or. July 15, 2004).




Page 4 –OPINION & ORDER
         Defendants have presented evidence that even if the LLC and the Limited Partnership are

considered together, the combined employee totals still fall below the threshold for an “employer”

under the ADEA. For the reasons discussed in the following section, however, the Court concludes

that summary judgment is premature and limited discovery on the question of whether Defendants

are ADEA employers is necessary.

   II.      Rule 56(d)

         Federal Rule of Civil Procedure 56 provides that if a nonmovant shows by affidavit or

declaration that, “for specified reasons, it cannot present facts essential to justify its opposition,”

the court may (1) defer considering the motion or deny it; (2) allow time to obtain affidavits or

declarations or to take discovery; or (3) issue any other appropriate order. Fed. R. Civ. P. 56(d).

The denial of a Rule 56(d) application is disfavored “where the party opposing summary judgment

makes (a) a timely application which (b) specifically identifies (c) relevant information, (d) where

there is some basis for believing the information sought actually exists.” VISA Int’l Serv. Ass’n v.

Bankcard Holders of Am., 784 F.2d 1472, 1475 (9th Cir. 1986). Denial is appropriate “where it

was clear that the evidence was almost certainly non-existent or was the object of pure

speculation.” Id.

         A lesser showing of specificity may be appropriate, however, before discovery has taken

place, because the party making a Rule 56(d) motion “cannot be expected to frame its motion with

great specificity as to the kind of discovery likely to turn up useful information, as the ground for

such specificity has not yet been laid.” Burlington N. Santa Fe R.R. Co. v. Assiniboine & Sioux

Tribes of the Fort Peck Reservation, 323 F.3d 767, 774 (9th Cir. 2003); First Interstate Bank v.

VHG Aviation, LLC, 291 F. Supp.3d 1176, 1180-81 (D. Or. 2018). “[L]ightning-quick summary




Page 5 –OPINION & ORDER
judgment motions can impede informed resolution of fact-specific disputes.” Burlington, 323 F.3d

at 774. In addition, as the Ninth Circuit has explained:

          Generally where a party has had no previous opportunity to develop evidence and
          the evidence is crucial to material issues in the case, discovery should be allowed
          before the trial court rules on a motion for summary judgment.

Program Eng’g, Inc. v. Triangle Publ’s, Inc., 634 F.2d 1188, 1193 (9th Cir. 1980); see also

Celotex, 477 U.S. at 326 (“The parties had conducted discovery, and no serious claim can be made

that respondent was in any sense ‘railroaded’ by a premature motion for summary judgment.”).

          In this case, Defendants’ Motion for Summary Judgment was filed only a few weeks after

the Answer and before any substantive discovery could take place. Plaintiff objects that he has

been unable to develop evidence concerning the number of businesses and employees connected

the Yogurt Hut enterprise. Indeed, the Court notes that Defendants’ initial motion and supporting

affidavits only referenced the three restaurants operated by the LLC and did not mention the

Limited Partnership or its employees.         The Supplemental Affidavit describing the Limited

Partnership and its employees was only submitted as part of Defendants’ Reply, after Plaintiff

provided evidence that Yogurt Hut advertises four locations, rather than three.            Under the

circumstances the Court believes that it would be premature to grant summary judgment before

any discovery has taken place.

          The Court therefore orders that the parties shall have ninety (90) days to engage in limited

discovery on the question of whether Defendants qualify as employers under the ADEA. The

Court DENIES Defendants’ motion, with leave to re-file at the close of the limited discovery

period.




Page 6 –OPINION & ORDER
                                       CONCLUSION

       Pursuant to Federal Rule of Civil Procedure 56(d), the Court DENIES Defendants’ Motion

for Summary Judgment with leave to re-file at the close of limited discovery. The parties shall

have ninety (90) days to engage in limited discovery as to whether Defendants qualify as

employers under the ADEA.

       It is so ORDERED and DATED this 21st day of November, 2019.


                                                  s/Michael J. McShane
                                           MICHAEL McSHANE
                                           United States District Judge




Page 7 –OPINION & ORDER
